TREAT, District Judge.
In this case it appeal’s that this store has been used as a place *133for the keeping and storing of the goods of the bankrupt until they could be sold by the as-signee under the proceedings in bankruptcy; and now objection is made to payment of the rent for the time the premises were thus occupied.
The proceedings in bankruptcy give no authority to the assignee, or the creditors he represents, to use one man’s property, without his consent, for the benefit of the estate of the bankrupt. The landlord does not claim to hold the assignee as assignee of the term, but merely asks compensation for the use and occupation of the premises, while they have been actually used for the benefit of the estate, and he is as much entitled to be paid as any warehouseman with whom the assignee or messenger had stored the goods. There is no necessity for dividing up the account, charging part to the expenses of the messenger, and part to those of the assignee. This rent should be paid by the assignee, and be charged as part of his expenses.